Exhibit 10.4.1

 

AMENDMENT TO THE

 EMPLOYMENT AGREEMENT WITH TODD G. ZIMMERMAN

 

THIS AMENDMENT (“Amendment”), effective on the 16th day of March, 2009, is made
by and between Emergency Medical Services Corporation, a Delaware corporation
(“EMSC”), and Todd G. Zimmerman (“Executive”), in order to amend the Employment
Agreement heretofore entered into between Emergency Medical Services, L.P. (“EMS
L.P.”) and Executive, as assigned by EMS L.P. to EMSC on February 10, 2005, and
as amended on January 1, 2009 (the “Employment Agreement”).

 

WHEREAS, EMSC and the Executive desire to amend the Employment Agreement to
commence a new term of employment, provide a mechanism by which such term can be
extended and amend certain provisions relating to severance.

 

NOW, THEREFORE, the Agreement is hereby amended as follows:

 

1.                                       Section 3, “Term of Employment,” shall
be amended and restated to read in its entirety as follows:

 

“3. Term of Employment. This Agreement will be effective and binding immediately
upon its execution, but, anything in this Agreement to the contrary
notwithstanding, this Agreement shall not be operative until the Effective Date.
The Executive’s employment under this Agreement shall commence on the Effective
Date, shall continue for a period of three years, and shall be renewed for
additional one-year periods thereafter, unless sooner terminated as provided in
this Agreement.  Notwithstanding the foregoing, effective on March 16, 2009 this
Agreement shall continue for a period of two years, and shall be renewed for
additional two-year periods thereafter (each a “Renewal Term”) unless either the
Company or the Executive informs the other in writing not less than 90 days
prior to the commencement of a Renewal Term that it does not wish to renew the
Agreement, in which event this Agreement shall terminate on March 15, 2011 or
the last day of the then current Renewal Term, as applicable, or, if extended,
unless sooner terminated as provided in this Agreement.”

 

2.                                       Section 8.B, “Salary/Benefit
Continuation” shall be amended and restated in its entirety as follows:

 

“B. Upon termination of this Agreement by the Company without cause or in the
event of Executive’s termination of this Agreement in accordance with paragraph
7.C, the Executive shall be entitled to receive the following:

 

1.                   All salary earned under this Agreement up to the date of
termination; and

 

2.                   Base compensation at the rate payable on the date
immediately prior to termination for an additional period of 24 months payable
on the Company’s regularly scheduled payroll dates during such period; and

 

3.                   For a period of 24 months following the date of
termination, the Company shall continue to pay for the cost of Executive’s
participation in the Company’s group medical and dental insurance plans and
group life insurance at the same rate as applicable to Executive immediately
prior to termination, provided that Executive is entitled to continue such
participation under state and federal law and under the terms of the Company’s
employee benefit plans in effect at the time (including

 

--------------------------------------------------------------------------------


 

provisions in the Company’s medical and dental plans related to coordination
with other insurance as applicable).  The payments hereunder shall not be
subject to liquidation or exchange for another benefit; and

 

4.                   If the performance targets for the year in which
termination occurs are met, a pro rata portion (equal to a fraction, of which
the numerator is the number of full months of Executive’s employment in the year
and the denominator is 12), of the bonus payable to Executive pursuant to
paragraph 4.B, payable at such time as the Company pays annual incentive bonuses
for the year to executives of the Company.”

 

3.                                       In the first sentence of Section 9.A.,
the words “18 months thereafter” are hereby replaced with the words “24 months
thereafter.”

 

4.                                       Except as specifically set forth
herein, all of the terms and conditions of the Employment Agreement are declared
by the parties to be in full force and effect without change.

 

[Remainder of page intentionally left blank.]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, EMSC and Executive have executed this Agreement, in multiple
counterparts, each of which shall be deemed an original, effective as of
March 16, 2009.

 

EMERGENCY MEDICAL SERVICES CORPORATION

 

 

By:

/s/ William A. Sanger

 

 

Name:

 William A. Sanger

 

 

Title:

 Chairman and CEO

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

 

/s/ Todd G. Zimmerman

 

 

Todd G. Zimmerman

 

 

3

--------------------------------------------------------------------------------